JACOBS, Circuit Judge,
dissenting in part and concurring in part:
I respectfully dissent from the majority opinion insofar as it concludes that the supplemental jury charge was properly given in this case. I agree with the majority opinion that such post-verdict instructions should not be given except in “the rare case where [a potentially outcome-determinative] error in the charge is noticed only belatedly and where it cannot be corrected promptly without seriously prejudicing the rights of the aggrieved party.” Supra at 591. But this is not that “rare case”:
(i) Bonner’s counsel advised the trial court of the error before the jury started deliberating, so the error in the charge was not noticed belatedly; and
(ii) the error could have been corrected without prejudice to the party aggrieved by the error in the original charge — plaintiff Bonner — because expansion of the period for which she was entitled to recover damages under Title VII could only have benefited her.
I therefore endorse the majority’s analysis, but I cannot agree that that analysis justifies the result on appeal.
The majority accounts for the disconnect between rule and result by characterizing the rule as “prophylactic” only. I respectfully disagree. The rule is a rule — not precatory words. And it is a good rule that should be applied because its prophylactic-effect depends on its application.
The original jury charge erroneously applied Title VII’s 300-day statute of limitations to Bonner’s New York State Human Rights Law (“NYSHRL”) claim, which has a three-year statute of limitations. Compare 42 U.S.C. § 2000e-5(e)(l) (1994) with Koemer v. State, 62 N.Y.2d 442, 447, 478 N.Y.S.2d 584, 586, 467 N.E.2d 232 (1984). Before the jurors retired, Bonner’s counsel advised the district court of this legal error — one that under the facts of this case had an evident and significant impact on liability as well as damages. The district court sought input of counsel as to what to do, and Bonner’s counsel — whose case was placed in jeopardy by reason of the omission — nevertheless told the court that she did not want the error corrected. By withdrawing her objection before the jury retired, Bonner waived her right to object to the charge. See United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 1777, 123 L.Ed.2d 508 (1993) (“Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the intentional relinquishment or abandonment of a known right.”) (internal quotation marks omitted); Lavoie v. Pacific Press & Shear Co., 975 F.2d 48, 55 (2d Cir.1992) (“Failure to object to a jury instruction or the form of an interrogatory prior to the jury retiring results in. a waiver of that objection.”). The district court then had discretion to correct the error sua sponte or to allow the jury to deliberate under the influence of the error. But once the court received an internally consistent verdict that conformed to the erroneous charge, the court lacked discretion at that point to direct further deliberations guided by an amended charge.
Post-verdict supplementation of the charge has a natural and irreducible ten*602dency to warn the jury that something has misfired, and to suggest that some change in result is either necessary or, from the judge’s point of view, desired. See Perncone v. Kansas City S. Ry., 704 F.2d 1376, 1378 (5th Cir.1983) (“There is a substantial risk that such a supplemental instruction given immediately to the jury on its return is coercive.”). Some post-verdict supplementation is of course permissible and necessary. Thus when a jury’s answers to interrogatories are found to be internally inconsistent or contradictory, the trial court has discretion to announce the same instructions to the jury — or to announce additional ones that restate or clarify the trial court’s initial charge — in order to elicit a verdict that is internally consistent and that conforms to the initial charge. See Richard, v. Firestone Tire & Rubber Co., 853 F.2d 1258, 1259-61 (5th Cir.1988); Nance v. Gulf Oil Corp., 817 F.2d 1176, 1179 (5th Cir.1987) (“[M]ere resubmission [of the charge] does not necessarily ‘coerce’ a verdict.”); see also Manufacturers Hanover Trust Co. v. Drysdale Sec. Corp., 801 F.2d 13, 26-28 (2d Cir.1986); Litton Sys., Inc. v. AT & T, 700 F.2d 785, 803 (2d Cir.1983).
Here, however, the jury’s initial verdict was internally consistent and fully compatible with the district court’s initial charge. And the district court’s supplemental charge was no mere clarification or restatement of the earlier instructions; it was a new charge that expanded the time-frame for which the jury could award damages in a time-sensitive case. Since the jury had just returned special verdict answers finding the defendants “liable”'for sexual harassment but awarding zero damages — a verdict which decisively resolved Bonner’s claims in the defendants’ favor— this new charge invited the inference that the judge wanted the jury to award Bonner damages on the NYSHRL cause of action. See McCollum v. Stahl, 579 F.2d 869, 871 (4th Cir.1978) (where jury’s initial verdict was dispositive of claim, trial court’s resubmission of special verdict questions to jury “was tantamount” to impermissible direction that jury find liability, which it had not previously done, to warrant jury’s damages award).
The trial record discloses no agenda on the part of the district judge other than to elicit the true verdict of the jury under a sound statement of the law, without influence or manipulation by the court. The majority’s analysis turns in large part on this evident lack of bias. Such an analysis is unworkable, however. We are not in a good position to gauge judicial bias in a close case, and there, would be an institutional reluctance to make such a finding. For these reasons, the abuse of discretion inquiry should focus on w;hat was done (which will be of record) rather than on the judge’s intentions (which are not always evident and are usually presumed to be pure). Here, the timing and manner of the district court’s corrective measures in effect invited the jury to award damages for Bonner’s NYSHRL claim. It is a dangerous proposition to allow an exercise of discretion in which a court can await a jury’s verdict before correcting the jury charge to reflect a proposition of law that the court fully appreciated prior to the moment the jury retired.
I therefore conclude that we should deem the district court’s supplemental charge to be an abuse of discretion and reinstate the jury’s initial verdict. No retrial is needed, because Bonner waived her right to object to the initial charge and because the jury’s first verdict conformed to that charge. In the end, the district judge’s methodical handling of this delicate situation assured that this Court would have before it all of the facts necessary to direct entry of judgment, and that no retrial would be entailed regardless of how we ruled on the substance and timing of statute of limitations charge.
As to the issue of attorney’s fees, I concur in the result reached by the majority opinion because Bonner would not be entitled to attorney’s fees under 42 U.S.C. § 2000e-5(k) after reinstatement of the *603jury’s initial verdict. See Farrar v. Hobby, 506 U.S. 103, 111-13, 113 S.Ct. 566, 572-74,121 L.Ed.2d 494 (1992).
The majority opinion considers and discusses a number of precedents that bear upon the availability of attorney’s fees under Title YII in various circumstances in which the only recovery is won under a state statutory analog. In my view, this case does not compel us to fit all these cases into a doctrinal framework. The holding of the majority opinion is that “[bjecause the damages award [Bonner] obtained on the pendent state law cause of action was for conduct that occurred outside the Title VII statute of limitations, and because there are no special circumstances here, [Bonner] would not be entitled to an award of attorney’s fees even if she was otherwise eligible for it” because she brought a Title VII claim. Supra at 600-01. That is the holding because it is the only articulated ground that narrowly fits the circumstances of this case and because it is entirely sufficient to decide it. I therefore concur in that analysis as well as in the result to which it leads.